Citation Nr: 0830258	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from August 1946 to January 1948.  The veteran also had a 
period of foreign service from January 1947 to January 1948, 
part of which was in Kwangju, Korea.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that he sustained a cold 
weather injury to his upper and lower extremities (hands and 
feet) while stationed in Korea during January - February 1947 
with the "Cannon Co. 3rd Bat. 20th Inf. Rgt. 6th Div."  
Consequently, the veteran now seeks service connection for 
the residuals of this claimed cold weather injury.  The 
veteran further indicated in his November 2003 notice of 
disagreement (NOD) that his "lower extremity digits" turned 
black and that he experienced night sweats, tingling, pain, 
fungus of the nail beds, and hair loss.

The veteran's claim was originally denied in a rating 
decision dated September 2003 on the basis that there was no 
in-service diagnosis of or treatment for a cold weather 
injury.  The RO also concluded that there was no evidence of 
record showing that the claimed condition existed.  Following 
the submission of additional evidence, the RO issued another 
rating decision in December 2003.  That rating decision 
confirmed and continued the denial of the veteran's claim of 
entitlement to service connection for a cold weather injury 
to the upper and lower extremities.  The veteran timely 
perfected his appeal.  The Board issued a decision dated 
October 2005 in which it denied the veteran's claim on the 
merits, pointing out that there was no evidence of a 
diagnosis of or treatment for a cold weather injury in 
service.  The Board also noted that there was no currently 
diagnosed disability related to residuals of a claimed cold 
weather injury.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's October 2005 decision in April 2008 
and remanded the veteran's case to the Board for further 
proceedings consistent with its decision.  The Board has 
reviewed the evidence of record, and finds that a remand is 
required for additional evidentiary development.     

The Board notes that daily sick reports dated January, March, 
April, and July 1947 include references to the veteran.  
While his name was contained in these reports, there is no 
discussion about the nature, cause, or extent of the 
veteran's illnesses.

The veteran was also afforded a clinical evaluation and 
physical examination in January 1948 prior to discharge from 
service.  The clinical evaluation was essentially normal and 
no circulatory abnormalities were found at that time.  The 
examiner noted that the veteran had a "McBurney scar."  

The veteran's separation qualification record revealed that 
he served as a rifleman with the "20th Inf. Reg't., Co. M of 
the 6th Div." in Kwangju, Korea.  In this capacity, the 
veteran was charged with using an M1 semi-automatic rifle to 
protect and safeguard government property.  In September 
2003,  the veteran stated that "when the severe cold did set 
in, we were notified not to report to sick bay as there was 
nothing they could do."

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  The Court stated in 
its April 2008 decision that the Board failed to discuss 
whether the veteran was informed that he could submit 
evidence from alternate sources in order to substantiate his 
service connection claim.  Here, the veteran was informed in 
an August 2003 letter that VA encountered difficulty in 
obtaining the veteran's military records due to a fire at the 
National Personnel Records Center (NPRC).  The RO did ask the 
veteran in a letter dated July 2003 to submit evidence such 
as statements from people who knew him in service and of the 
disability at issue, records and statements from service 
medical personnel, employment physical examinations, medical 
evidence reflecting treatment since discharge, pharmacy 
prescription records and insurance examination reports.  
However, another letter should be sent to the veteran that 
complies with the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E, Paragraph 27, which includes 
additional types of alternative sources such as letters 
written home and photographs taken during service.

The RO should also attempt to verify the dates of the 
veteran's service in Korea. 

Associated with the veteran's claims file are private 
treatment records dated April - September 2001 from G. 
Companioni, M.D.  These treatment records document the 
veteran's care following total knee replacement surgery.  No 
evidence of a cold weather injury or residuals thereof was 
noted.

The first pertinent post-service treatment record is dated 
April 2003.  The veteran reported to a VA medical facility to 
establish primary care treatment.  The veteran's past medical 
history was significant for low back pain, coronary artery 
disease, angina, hypothyroidism, prostate cancer, abdominal 
pain, allergic rhinitis, anxiety/depression, pes planus 
(right foot), total knee arthroplasty, left inguinal hernia, 
hearing loss and tinnitus, hypertension, macular 
degeneration, hematuria, and anemia.  

Upon physical examination, the veteran's chest, neck, 
abdomen, and legs were normal.  The skin on the veteran's 
feet was normal with no evidence of rash, ulcers, or edema.  
The veteran's foot sensation was normal.  No evidence of a 
cold weather injury or residuals thereof was noted.

The veteran sought additional care from VA in June 2003 for 
bilateral foot pain.  The veteran's past medical history was 
significant for cardiac disease, arthritis, hypertension, and 
hypothyroidism.  The impression was severe bilateral pes 
planus. No evidence of a cold weather injury or residuals 
thereof was noted.

The veteran stated in a telephone triage note dated December 
2003 that he sustained a foot injury the day before the 
veteran contacted VA.  The veteran indicated that he was able 
to move his toes without severe pain, that he had feeling in 
his toes, that his toes were not cooler or less pink when 
compared to the other foot, that he did not have absent or 
weak pulses in the injured ankle or foot, and that he did not 
have skin redness, tenderness, swelling, or pain from a 
previous injury.

The veteran had a follow-up appointment the next day at a VA 
medical facility.  He reported having pain in the left arch 
bone area for the past "couple of weeks."  The veteran also 
stated that he noticed discoloration of the skin on the 
medial heel yesterday, along with a lump on the medial lower 
leg.  No evidence of fracture or osteomyelitis was found.  
The impression was ecchymosis of the medial heel into the 
medial malleous.

In January 2004, the veteran was treated at the VA podiatry 
clinic for routine foot care purposes.  The veteran reported 
having intermittent pain on the dorsum of the left foot for a 
period of approximately five years, secondary to degenerative 
joint disease (DJD).  The veteran reported no foot problems 
at the time of the examination.  The impression was 
onychomycosis and calluses.  No evidence of a cold weather 
injury or residuals thereof was noted.

A VA ambulatory care treatment note dated March 2004 found 
the veteran to have bilateral foot pain.  X-rays taken at 
that time revealed DJD of the feet as well as the presence of 
a metal object in the left ankle.  The veteran was prescribed 
orthopedic shoes and had his toenails trimmed.  The veteran 
also denied having any foot problems in a May 2004 VA 
podiatry clinic follow-up note.

The Board's duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the veteran has not been 
provided with a VA examination to determine the etiology of 
the veteran's claimed cold weather injury residuals and its 
relationship to service, if any.  Thus the RO should schedule 
the veteran for an examination to address these issues. 

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA- generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from May 26, 2004 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the veteran with Veterans 
Claims Assistance Act (VCAA) notice that 
advises the veteran of the information and 
evidence needed to substantiate a service 
connection claim for residuals of a cold 
weather injury to the upper and lower 
extremities.  The veteran should also be 
advised that he can submit alternate 
sources of evidence and/or records to 
substantiate his claim, to include letters 
he wrote home from service and photographs 
taken during service.

2.  The RO should contact the appropriate 
Federal agency and/or service department 
and attempt to verify the veteran's dates 
of service in Korea with the "Cannon Co. 
3rd Bat. 20th Inf. Rgt. 6th Div." and/or the 
"20th Inf. Reg't., Co. M of the 6th Div."  
All efforts to obtain this information 
should be fully documented in the 
veteran's claims file.  

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 26, 2004 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

4.  After the above development is 
completed, the RO should make arrangements 
for a VA examination to ascertain the 
nature of any and all disabilities 
resulting from the claimed cold weather 
injury to the upper and lower extremities.  
The claims folder and a complete copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has a disability related to 
residuals of a cold weather injury of the 
upper and lower extremities.  If so, the 
examiner is asked to express an opinion as 
to whether the veteran's disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service, and in 
particular, to the veteran's service in 
Korea.  The examiner must provide a 
complete rationale for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



